Citation Nr: 1134387	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  05-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 50 percent disabling prior to July 15, 2009, and 70 percent disabling since July 16, 2009 (except for periods when temporary total ratings were in effect).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).
.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.  

These matters initially came before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to an increased rating for PTSD, then rated as 50 percent disabling.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Philadelphia, Pennsylvania.
 
In December 2006, the RO granted temporary 100 percent ratings for PTSD due to hospitalization, effective from February 16, 2006 to April 30, 2006; and from May 31, 2006 to August 31, 2006.  Disability ratings of 50 percent were assigned from May 1, 2006 and September 1, 2006.  As the Veteran was granted the full benefit he sought during the periods from February 16, 2006 to April 30, 2006 and from May 31, 2006 to August 31, 2006, his claim for an increased rating for PTSD during those periods is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2008 and January 2010, the Board remanded the issue of entitlement to an increased rating for PTSD for further development.

In April 2011, the Appeals Management Center (AMC) granted an increased 70 percent rating for PTSD, effective July 16, 2009.



FINDINGS OF FACT

1.  During the appeal period prior to May 25, 2005, the Veteran's PTSD was manifested by impairment in most of the areas of work, school, family relations, judgment, thinking, and mood, without total social and occupational impairment.

2.  Since May 26, 2005, the Veteran's PTSD has been manifested by near total occupational and social impairment.  

3.  As applicable to the periods beginning May 26, 2005, a TDIU is a lesser benefit than a 100 percent rating for PTSD, and the claims for a TDIU and an increased rating for PTSD arose at the same time and are premised on the same evidence.
4.  The Veteran is service-connected for PTSD, now rated 70 percent disabling prior to May 25, 2005 and 100 percent disabling since May 26, 2005.
5.  The Veteran has a General Equivalency Diploma (GED) and following service worked as a night watchman, welder, technical engineer, and construction worker.  He was employed with the escort service at the VA Medical Center in Durham, North Carolina (VAMC Durham) for the entire period from June 17, 2004 to May 25, 2005 and has been unemployed since 2005.
   
6.  The Veteran's service-connected disability did not preclude him from securing or following substantially gainful employment consistent with his education and occupational experience during the period from June 17, 2004 to May 25, 2005. 

CONCLUSIONS OF LAW

1.  The criteria for an increased 70 percent rating, from May 9, 2004 to May 25, 2005, and an increased 100 percent rating, from May 26, 2005 to February 15, 2006, from May 1, 2006 to May 30, 2006, and since September 1, 2006, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 3.400(o), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010); VAOPGCPREC 12-98 (1998).  

2.  The criteria for a TDIU due to a service-connected disability, prior to May 26, 2005, were not met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

3.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU for the periods beginning May 26, 2005.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in July 2004 and September 2005, the RO notified the Veteran of the evidence needed to substantiate his claims for an increased rating for PTSD and for a TDIU.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the July 2004 and September 2005 letters complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a November 2006 letter. 

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, a January 2009 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The July 2004 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.  

The November 2006 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

There was a timing deficiency in that the September 2005 and November 2006 letters were provided after the initial adjudication of the claim.  This timing deficiency was cured by readjudication of the claims in a February 2008 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified post-service VA treatment records.  In addition, the Veteran was afforded VA examinations for PTSD.

In its September 2008 and January 2010 remands, the Board instructed the agency of original jurisdiction (AOJ) to: contact the Veteran and request that he identify the names and addresses of all treatment providers (both VA and private) from which he had received treatment for PTSD since November 2007; obtain any additional treatment records identified by the Veteran; obtain all available SSA disability records pertaining to a March 2008 award of SSA benefits; afford the Veteran a VA psychiatric examination to assess the severity of his PTSD, and to provide the Veteran's claims file to the examiner who conducted a July 2009 VA examination to obtain an opinion as to the severity of the PTSD.

In February 2010, the AOJ sent a letter to the Veteran and requested that he identify any additional private or VA treatment for PTSD since November 2007.  The Veteran did not respond to this letter.  Furthermore, all SSA disability records have been obtained and associated with the Veteran's claims file, he was afforded a VA psychiatric examination in July 2009, and an opinion concerning the severity of his PTSD was provided in May 2010.  Therefore, the AOJ substantially complied with all of the Board's September 2008 and January 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

Analysis

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A VA treatment record dated May 9, 2004 reflects that the Veteran reported that he experienced anxiety, stress, and memory problems, and that he had become more argumentative with his wife.  He worked at night because he had difficulty sleeping and experienced decreased concentration and energy, but there were no suicidal or homicidal ideations or visual or auditory hallucinations.

Examination revealed that the Veteran was calm and cooperative, but that he had poor eye contact.  His speech was normal and he was logical and directed, but his mood was "stressed out" and his affect was blunted.  Insight and judgment were fair.  Diagnoses of a history of PTSD and anxiety disorder not otherwise specified (NOS) were provided.

A July 2004 VA examination report indicates that the Veteran reported that he experienced increased irritability and outbursts, an impaired mood more than one time per week, constant nightmares, sleep difficulties, and social isolation.  He became more negative and abusive towards his wife when he drank.  He experienced relapses when he stopped taking his medication and there had been no periods of remission since his previous VA examination.  

The Veteran provided vague reports concerning his work history and was irritable while discussing his history.  He reportedly had been going to "DECI" (Durham Exchange Club Industries) since approximately 2000 or 2001, which was a program that assisted disabled veterans in getting jobs.  He had last worked full time prior to 2000.  As for his social functioning, he had few friends and lived with his wife.  He and his wife experienced multiple problems and had numerous separations.  He otherwise stayed to himself when not with his wife, but he did go to the grocery store.  There was a history of substance abuse, and the Veteran reported that he last drank on the Monday prior to the examination.  Although he reportedly only drank occasionally, he drank excessively during those times and became abusive towards his wife when drinking.  He was noncompliant with his medications, but managed his own finances and hygiene independently.

Examination revealed that the Veteran had adequate grooming and personal hygiene.  He was alert and cooperative, eye contact, mannerisms, facial expression, and motor activity were all normal, and there was full affect.  However, he was somewhat irritable and his mood was dysthymic.  The Veteran was diagnosed as having PTSD and alcohol abuse and a GAF score of 51 was assigned, indicative of moderate impairment.

The examiner who conducted the July 2004 VA examination reported that the Veteran was inconsistent in his report of treatment history when compared to his documented VA treatment records.  For example, he reported that he had been in treatment for 4 or 5 years and that he attended treatment 3 times each year.  However, there was no record of any regular psychiatric treatment from 2001 to 2004, except for a hospitalization in 2001.  He had a history of medication noncompliance and reported that while he tried to take medication regularly, he sometimes forgot.  Furthermore, he reported that he was unable to sleep at night without the use of medication, but that he did not like to take the medications because they put him to sleep and he was afraid that he would not wake up if there was a fire.  As a result of such apparent inconsistencies, the examiner concluded that the Veteran's reported symptoms were not reliable when compared to VA documentation.

VA treatment records dated from August 2004 to October 2006 and a March 2006 statement from the Veteran (VA Form 21-4138) indicate that he reported that he experienced depression, anxiety, occasional suicidal ideation, crying spells, anger, irritability, nightmares, sleep difficulties, intrusive thoughts, social isolation, avoidance, withdrawal, and hypervigilance.  His relationship with his wife had deteriorated and she moved back to Philadelphia for a period of time; however they subsequently lived together with their daughter.  

He had worked the night shift for "DECI" in escort services at the VA Medical Center in Durham, North Carolina (VAMC Durham) since approximately 2000, but his hours had been cut back and he was told by his supervisor to enroll in a substance abuse program in order to keep his job.  He was unhappy with his supervisor and felt that she had an attitude towards him.  He generally stayed at home unless he had scheduled appointments, at which times he was primarily accompanied by his wife.

During a VA mental health examination, dated June 2, 2005, the Veteran reported that he was no longer employed and spent his time socially isolated at home.  He felt as if he had been "kicked out" of his employment after 6 years.  In the March 2006 statement, he reported that he had not worked since May 2005.

Examinations revealed that the Veteran was well groomed and cooperative and had normal speech, thought processes and content, and adequate eye contact.  However, he was distraught, had a "down"/anxious/agitated mood, a constricted/depressed/isolated affect, fair insight and judgment, and occasional auditory hallucinations.  Diagnoses of PTSD, depression, dysthymia, and alcohol dependency were provided and GAF scores of 39 to 45 were assigned, indicative of major to serious impairment.

A July 2007 VA examination report reveals that the Veteran reported that he experienced irritability, depression, nightmares, flashbacks, sleep difficulties, and hypervigilance.  He and his wife lived with their daughter because their house had been foreclosed and he experienced "trouble" with his grandchildren.  With the exception of occasional shopping, he spent most of his time at home, did not socialize with others, and had had very little, if any, social functioning.  However, he occasionally helped with shopping.  He had been unemployed for approximately 2 years after he was fired from his job of 6 years at VAMC Durham due to arguments and disagreements with his supervisor and was unable to obtain further employment.  He had a long history of substance abuse, but had reportedly been abstinent for a year.

Examination revealed that the Veteran was cooperative and verbal, but that he had an irritable manner and minimal eye contact.  He exhibited sadness, depression, irritability, and anger.  There were no impairments of thought process or communications, no suicidal or homicidal ideation at the time of the examination, and the Veteran was fully oriented, but his affect was constricted and he reported occasional auditory and visual hallucinations and suicidal ideation.  He was diagnosed as having chronic moderate to severe PTSD, depressive mood secondary to PTSD, and polysubstance abuse secondary to PTSD and a GAF score of 45 was assigned, indicative of serious impairment.

As for the Veteran's employability, he reported that due to pain in his side, hepatitis, asthma, and diabetes, he doubted that he would ever be able to work again.  However, his PTSD symptoms also markedly interfered with his functioning.  The physician who conducted the examination opined that although the Veteran was in remission from polysubstance abuse, his PTSD and depression disabled him and appeared to be worsening.

An August 2007 SSA disability report reflects that the Veteran reported that had been unemployed since March 1, 2005, at which time he stopped working  due to symptoms associated with PTSD, such as flashbacks, depression, and anxiety.

VA treatment records dated in October 2007 indicate that the Veteran was hospitalized for 10 days after he got into an angry confrontation with his grandson and attempted to stab him.  He experienced hypervigilance, increasing irritability and anger, flashbacks, nightmares, sleep difficulties, depression, and poor appetite.  Also, he experienced anxiety attacks which prevented him from leaving the house and made him feel nervous around other people.

Examinations revealed that the Veteran was dressed appropriately and generally cooperative.  There was no abnormal motor activity, speech was normal, there were no visual/auditory hallucinations, and the Veteran was fully alert and oriented.  However, he had an impaired mood and affect and insight and judgment were impaired.  

Furthermore, he experienced intermittent suicidal and homicidal ideation, he endorsed misinterpretations of reality during episodes of anger, and there was evidence of psychosis.  While he was hospitalized he posed an untenable risk of harm to others.  Diagnoses of PTSD, panic attacks, depression NOS, adjustment disorder, and insomnia were provided and GAF scores of 38 and 45 were assigned, indicative of major to serious impairment.

SSA disability records indicate that the Veteran was granted disability benefits for anxiety related disorders and substance addictions.  The disability began on May 1, 2005.

A July 2009 VA examination report reveals that the Veteran reported that he experienced insomnia, hypervigilance, intrusive memories of Vietnam service, nightmares, night sweating, flashbacks, irritability, outbursts of anger, depression, decreased appetite and energy, and a hyperstartle response.  There was a long history of substance abuse, and he drank approximately 3 times each week.

As for his occupational and social history, the Veteran reported that he had last worked in 2005 and that he had stopped working due to chronic lower back pain. He was married to his first wife for 7 years, had been married to his second wife since 1999, and had one step daughter from his second marriage.  He avoided crowds, had little interest in any significant social activities, and predominantly spent time with his family.  

Examination revealed that the Veteran was neatly dressed and had normal speech, full psychomotor functions, intact memory and orientation, and normal insight and judgment.  However, his mood was low, his affect was sad, and he maintained a high level of anxiety throughout the examination.  Diagnoses of PTSD, major depressive disorder secondary to PTSD, alcohol dependence partially related to PTSD, and cocaine dependence in remission were provided and a GAF score of 46 was assigned, indicative of serious impairment.

The physician who conducted the examination concluded that the Veteran was able to carry out his normal activities of daily living.  He had been disabled from full time employment since 2005, mainly to chronic lower back pain, asthma, and chronic obstructive pulmonary disease (COPD).

In May 2010, the physician who conducted the July 2009 VA examination re-reviewed the Veteran's claims file and opined that PTSD caused the Veteran "occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation, [and] obsessional rituals which interfere with routine activities."  He reasoned that the Veteran had been hospitalized in November 2007 due to the fact that he experienced very intense PTSD symptoms and felt that he was no longer in control of his disability.  He had very significant deficiencies with respect to socialization in that while he did not have social isolation, he had a very respected and limited level of socialization.  If he had not participated in activities with his family, he would be considered isolated.

The Veteran had very significant mood symptoms related to low mood, sadness, decreased energy, poor motivation, and decreased appetite.  His depression was a consequence of PTSD, fluctuations in the severity of either PTSD or depression resulted in a similar fluctuation in severity of the other disability, and the depressive symptoms required multiple antidepressant medications.  He experienced obsessional rituals that interfered with routine activities, intense hypervigilance, impaired impulse control, irritability, social anxiety, and a decreased interest in social activities.  He restricted his activities and relationships to his family, had not created any new relationships, and did not have any interest in creating any new relationships.  Although he reportedly stopped working in 2005 due to a physical disability, he clearly had adapted poorly to stressful circumstances and responded to such situations with avoidance.

Rating in Excess of 50 Percent

The evidence reflects that the Veteran exhibited deficiencies in most of the areas needed for a 70 percent rating prior to May 26, 2005.  For example, he experienced difficulties at work and a deteriorating marriage due to drinking problems and he became negative and abusive towards his wife when drinking.  Furthermore, he experienced such symptoms as anxiety, a dysthymic mood, memory problems, decreased concentration, a blunted affect, irritability, nightmares, and impaired insight and judgment.  

To the extent that the Veteran's history of substance abuse had an impact on his employment and marriage, there is evidence that it is related to his PTSD.  The examiners who conducted the July 2007 and July 2009 VA examinations diagnosed him as having substance abuse secondary to PTSD.  Although no explanation or reasoning was provided for why the substance abuse was related to PTSD, there is no other evidence in the record that is against such a relationship.

A veteran can receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (2001).  In addition, where an examiner is unable to distinguish the symptoms of a service connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  

As the evidence is to the effect that the Veteran's substance abuse is likely related to his PTSD and there is no evidence to clearly distinguish the two, the Board will attribute his substance abuse to PTSD for the purposes of assessing the severity of his PTSD.  Id.

The Veteran has also been diagnosed as having depression, anxiety disorder NOS, adjustment disorder, and dysthymia.  However, the examiners who conducted the July 2007 and July 2009 VA examinations also indicated that the depression was secondary to PTSD and there is no other evidence to the contrary.  In light of this evidence and the fact that there is no evidence to clearly distinguish the symptoms of the Veteran's PTSD from his other currently diagnosed psychiatric disabilities, the Board will also attribute all of his psychiatric symptoms to PTSD for the purposes of assessing the severity of his PTSD.  Id.
 
Overall, the evidence reveals that the Veteran had impairment in most of the areas of work, school, family relations, judgment, thinking, and mood during the entire appeal period prior to May 26, 2005, as evidenced by the GAF scores and assessments of his level of disability.  

Accordingly, the Board finds that an increased rating of 70 percent for PTSD is warranted during the appeal period prior to May 26, 2005.  The Board has not set an effective date for the grant of the 70 percent rating, so as to insure due process for the Veteran.  The agency of original jurisdiction will set the effective date when it implements the Board's decision.

Rating in Excess of 70 Percent

Although the GAF scores assigned during August 2004 and May 2005 VA psychiatric evaluations (40 and 45, respectively) indicated major to serious impairment and an inability to work, the Veteran nonetheless remained employed during this period despite difficulties due to his PTSD and related problems.  While he was generally socially isolated, he reported during the July 2004 VA examination that he maintained a friendship with another Vietnam veteran and he maintained a relationship, albeit a deteriorating one, with his wife.  

Furthermore, the Veteran did not demonstrate gross impairment in thought processes or communication or grossly inappropriate behavior, he was able to independently perform activities of daily living, and he was oriented to time and place.  Although occasional suicidal ideation and memory problems had been reported, he was not in persistent danger of hurting himself or others and did not experience memory loss for names of close relatives, own occupation, or name.  
 Thus, he did not have most of the symptoms listed in the examples for a 100 percent disability rating for any period prior to May 26, 2005 and total social and occupational impairment was not demonstrated during that period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.   

As for the period beginning May 26, 2005, the evidence reveals that the Veteran has been continuously unemployed since approximately May 2005 and that he is unable to function socially.  He reported during the July 2007 and July 2009 VA examinations that he had stopped working in 2005 due to chronic lower back pain and that he doubted he would ever be able to work again due to pain in his side, hepatitis, asthma, and diabetes.  Also, the examiner who conducted the July 2009 VA examination concluded that he was disabled from full time employment due mainly to chronic lower back pain, asthma, and COPD and that his psychiatric symptoms most closely met the criteria for a 70 percent rating under DC 9411.

Nevertheless, the Veteran has also reported he stopped working at his job at VAMC Durham due to arguments and disagreements with his supervisor and symptoms such as flashbacks, depression, and anxiety, and the examiner who conducted the July 2007 VA examination concluded that the PTSD symptoms nonetheless markedly interfered with his functioning and that he was disabled due to worsening PTSD and depression.  Furthermore, he was granted SSA disability benefits for anxiety related disorders and substance addictions and all of the GAF scores assigned during this period reflect an inability to work.

As for his social functioning, the Veteran spends most of his time at home, generally does not leave the house due to such symptoms as anxiety attacks, does not socialize with others and avoids crowds, and has little interest in any significant social activities.  Although he maintains a relationship with his family, he was hospitalized in October 2007 after engaging in an angry confrontation with his grandson during which he attempted to stab him and he posed a risk to others at the time of the hospitalization.  

The evidence is in at least equipoise that the Veteran has been unemployed and unable to function socially due to PTSD and disabilities associated with PTSD since May 2005.  Although he does have some social contacts, the combination of his occupational and social impairment most closely approximates the criteria for a 100 percent rating.  It is unclear on what date the Veteran stopped working and he has provided varying statements as to that fact.  However, he was reportedly still working as of the date of the May 2005 VA psychiatric evaluation (May 25, 2005) and unemployed as of the date of the June 2005 VA mental health examination (June 2, 2005).  Thus, resolving reasonable doubt in the Veteran's favor, a 100 percent rating is granted for the periods from May 26, 2005.

Hence, the full benefit sought on appeal during this period is granted.
 
Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There is no evidence or allegations of exceptional factors for the period on appeal prior to May 26, 2005.  The symptoms of the Veteran's disability during this period were anxiety, memory problems, sleep difficulties, decreased concentration and energy, impaired affect, insight, and judgment, irritability, nightmares, social isolation, marital problems, and auditory hallucinations.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. 
§ 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

As the Veteran was granted increased 100 percent ratings for PTSD from February 26, 2005 the question of entitlement to a TDIU during this period is not at issue.  

As for the earlier period on appeal, the evidence reflects that the Veteran has been unemployed since May 2005, is in receipt of SSA disability benefits, and GAF scores have been assigned which are indicative of an inability to work due to psychiatric problems.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.  

The current claims for a TDIU and an increased rating for PTSD have been recognized as arising at the same time and involving the same evidence.  The Board construed this issue as arising as part of the claim for increase.  See Rice, 22 Vet. App. at 447.  Hence the grant of an increased 100 percent rating for PTSD for the periods from May 26, 2005 to February 15, 2006, from May 1, 2006 to May 30, 2006, and since September 1, 2006 renders the claim for a TDIU moot during those periods.  The appeal as to the TDIU issue during those periods is therefore, dismissed. 

As for the period prior to May 26, 2005, the Veteran's only service-connected disability was PTSD, now rated 70 percent disabling.  Thus, he met the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a) during that period and the Board must determine whether the evidence shows that his service-connected disability precluded gainful employment consistent with his education and occupational experience.

Medical records dated from February 1971 to March 2000, an October 1998 statement by the Veteran (VA Form 21-4138), and a "Veteran's Application for Increased Compensation Based on Unemployability" form dated in January 1999 reveal that he has a GED and that following service he was employed as a night watchman, welder, technical engineer, and construction worker.  Some GAF scores assigned were indicative of an inability work and he reported that he was unemployable and unable to maintain jobs due to such things as a pinched nerve in the lower back and psychiatric symptoms.  

However, he nonetheless maintained some periods of employment and the examiner who conducted a January 1999 VA examination opined that his vocational adaptation was considerably, but not severely impaired.  This opinion was based on the fact that the Veteran reported that he was able to relate adequately with some work peers, despite experiencing difficulty with authority figures.

An unappealed rating decision dated in June 1999 shows that entitlement to a TDIU was denied.

Medical records dated from June 2001 to May 2005, the July 2004 and July 2007 VA examination reports, and SSA disability records indicate that the Veteran was employed full time with the escort service at VAMC Durham since sometime between 1999 and 2001, with a salary of $11.00 an hour.  He began to experience problems at work due to alcohol use and disagreements with his supervisor and his schedule, as well as the schedules of other employees, was reduced to 3 days a week as of May 2005.

An unappealed rating decision dated in January 2006 reflects that entitlement to a TDIU was again denied.

The record reflects that the Veteran was employed for various periods following service as a night watchman, welder, technical engineer, and construction worker.    Although the GAF scores assigned during the August 2004 and May 2005 VA psychiatric evaluations indicated an inability to work and the Veteran reported problems at work due to PTSD and related substance abuse, he worked nights with the escort service at VAMC Durham for the entire period from June 17, 2004 to May 25, 2005 despite his psychiatric disability.  

The Veteran's employment at VAMC Durham was not marginal.  Such employment was full time, except for a short period prior to the end of his job in May 2005, and full time employment at $11.00 per hour would result in earnings above the poverty rate for one person.  Although he obtained his employment through "DECI", there is no indication that the resulting employment was in a sheltered workshop.  He worked in a VA Medical Center providing a necessary service.  His reports of employment difficulties show that he was subject to termination for failing to meet job standards and it does not appear that special accommodations were made for him.   The Veteran did not consider his employment sheltered, as evidenced by the fact that he did not report that he was unemployed until after he lost this employment.  Hence, his employment cannot be considered to have been marginal.  See 38 C.F.R. § 4.16(a).  

The weight of the evidence is against a finding that the Veteran's service-connected PTSD prevented him from securing or following substantially gainful employment consistent with his education and occupational experience during the period from June 17, 2004 to May 25, 2005.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for a TDIU for the period from June 17, 2004 to May 25, 2005 must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to an increased 70 percent rating, for the appeal period prior to May 26, 2005, and an increased 100 percent rating, beginning May 26, 2005, for PTSD, is granted.

Entitlement to a TDIU, for the appeal period prior to May 25, 2005, is denied.

The appeal, as to entitlement to a TDIU for the period beginning May 26, is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


